USCA11 Case: 21-13679      Date Filed: 09/22/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13679
                   Non-Argument Calendar
                   ____________________

TIMOTHY W. TARVER,
                                              Plaintiff-Appellant,
versus
SUSAN A. TARVER,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Alabama
          D.C. Docket No. 2:20-cv-00690-WKW-SMD
                   ____________________
USCA11 Case: 21-13679             Date Filed: 09/22/2022         Page: 2 of 7




2                          Opinion of the Court                      21-13679


Before JORDAN, ROSENBAUM, AND BRASHER, Circuit Judges.
PER CURIAM:
       Appellant Timothy Tarver is a disabled veteran who re-
ceives disability benefits from the U.S. Department of Veterans Af-
fairs. When he and Appellee Susan Tarver divorced in Alabama in
2012, the final decree incorporated a settlement agreement under
which Tarver agreed to split those benefits equally with Susan.
        Since that time, however, Tarver has resisted paying the dis-
ability benefits because he believes that the agreement is void and
unenforceable under federal law governing military benefits. See
Howell v. Howell, __ U.S. __, 137 S. Ct. 1400, 1405–06 (2017) (stat-
ing that “federal law prohibits state courts from awarding to a di-
vorced veteran’s former spouse” military benefits apart from “dis-
posable retired pay,” which excludes disability pay). 1 Susan has re-
sponded by filing several contempt petitions in state court to


1 Nevertheless, after Howell, the states have reached conflicting views about
the enforceability of negotiated property divisions that are contrary to federal
law in this regard. Compare Foster v. Foster, __ N.W.2d __, 2022 WL
1020390, *7 (Mich. Apr. 5, 2022) (“[T]he provision of the parties’ consent judg-
ment of divorce that divides defendant’s military retirement and disability ben-
efits is generally enforceable under the doctrine of res judicata even though it
is preempted by federal law.”), with Williams v. Burks, __ So.3d __, 2021 WL
5143756, *7–8 (Ala. Civ. Ct. App. Nov. 5, 2021) (holding that a division of dis-
ability benefits could not be enforced, and that res judicata did not apply, be-
cause the trial court “lacked the authority to award the former wife any por-
tion of the VA disability benefits”).
USCA11 Case: 21-13679            Date Filed: 09/22/2022        Page: 3 of 7




21-13679                  Opinion of the Court                              3

enforce the payment obligation. As we noted in a prior appeal aris-
ing from these same facts, Tarver repeatedly argued to the state
trial court that it “lacked jurisdiction under federal law to divide his
disability benefits. . . . But [the trial court] repeatedly rejected this
claim. And Alabama’s appellate courts repeatedly affirmed [the
trial court’s] ruling.” Tarver v. Reynolds, 808 F. App’x 752, 754
(11th Cir. 2020).
        Stymied by what he views as the state courts’ refusal to ap-
ply controlling federal law, Turner has repeatedly sought redress
in federal district court. Before filing the instant case, he attempted
to remove a contempt petition, and he initiated separate suits
against Susan and the state trial judge who entered and enforced
the divorce decree. The district court repeatedly denied Tarver re-
lief, concluding in part that it lacked jurisdiction under the Rooker-
Feldman doctrine to review and reject the state court orders requir-
ing him to pay half of his VA disability benefits to Susan. Tarver
appealed the dismissal of his suit against the state trial judge, and
we affirmed. 2 See Tarver, 808 F. App’x at 754.
       Now, Tarver has sued Susan again in federal court, seeking
declaratory and injunctive relief to prevent her from making any
claim to his disability benefits under the divorce decree and to re-
cover the payments already made. Again, the district court found


2 Although we noted that Tarver’s procedural-due-process claim against the
state trial judge may have survived Rooker-Feldman, no similar claim is at is-
sue here. See Tarver, 808 F. App’x at 754 n.3.
USCA11 Case: 21-13679              Date Filed: 09/22/2022         Page: 4 of 7




4                          Opinion of the Court                        21-13679

that it lacked jurisdiction under Rooker-Feldman because the relief
Tarver sought was “a ruling that in substance amounts to appellate
review of the state court judgment[s] rendered against him.”
Tarver appeals. 3
       We review de novo the district court’s determination that it
lacks jurisdiction under the Rooker-Feldman doctrine. Behr v.
Campbell, 8 F.4th 1206, 1209 (11th Cir. 2021). The Rooker-Feld-
man doctrine recognizes that “state court litigants do not have a
right of appeal in the lower federal courts.” Id. at 1209–10. “[O]nly
the Supreme Court can ‘reverse or modify’ state court judgments;
neither district courts nor the circuits can touch them.” Id. at 1210.
       Therefore, when a litigant “come[s] to federal district court[]
complaining of injuries caused by state-court judgments rendered
before the district court proceedings commenced and inviting dis-
trict court review and rejection of those judgments,” the court
lacks jurisdiction. Behr, 8 F.4th at 1210 (quotation marks omitted).
The doctrine is “limited” and “narrow,” however: “Only when a
losing state court litigant calls on a district court to modify or over-
turn an injurious state-court judgment should a claim be dismissed
under Rooker-Feldman.” Id. at 1210–11. It is not a “broad means




3 Tarver also appeals the district court’s alternative conclusion that, given the
prior litigation history, the suit was barred under principles of res judicata and
collateral estoppel. Because we affirm the dismissal under Rooker-Feldman,
we need not consider whether claim or issue preclusion also applies.
USCA11 Case: 21-13679         Date Filed: 09/22/2022      Page: 5 of 7




21-13679                Opinion of the Court                          5

of dismissing all claims related in one way or another to state court
litigation.” Id. at 1212.
        Here, Tarver’s lawsuit falls within the narrow purview of
Rooker-Feldman. He sought a declaration that “the state’s conduct
violates 38 U.S.C. § 5301,” an order enjoining Susan from any fur-
ther attempt to enforce the decree, and reimbursement of the pay-
ments already made. Each of these requests relies on the same es-
sential claim: that the state courts have violated controlling federal
law and acted without jurisdiction by enforcing the negotiated di-
vision of his VA disability benefits at divorce. Before filing his com-
plaint in this case, Tarver repeatedly made that same claim in state
court, but the trial court repeatedly rejected it and confirmed his
obligation to pay, and Alabama’s appellate courts repeatedly af-
firmed the trial court’s rulings. Tarver, 808 F. App’x at 754.
        Because Tarver is a “losing state court litigant” who in sub-
stance “calls on a district court to modify or overturn an injurious
state-court judgment,” his complaint is subject to dismissal under
Rooker-Feldman. See Behr, 8 F.4th at 1210–11 (“[A]ppeals of state
court judgments are barred under Rooker-Feldman, no matter
how the claims are styled.”). Tarver’s injuries were caused by state-
court rulings. Id. at 1212 (“The injury must be caused by the judg-
ment itself. Period.”). And he invites federal court “review and
rejection” of those rulings by seeking declaratory and injunctive re-
lief that would nullify the state court’s judgment that Susan is to
receive a portion of his disability benefits. See id.; Powell v. Powell,
80 F.3d 464, 467 (11th Cir. 1996) (holding that Rooker-Feldman
USCA11 Case: 21-13679         Date Filed: 09/22/2022     Page: 6 of 7




6                       Opinion of the Court                 21-13679

barred review of a veteran’s constitutional claim because granting
him relief would “would effectively nullify the state court’s judg-
ment that [his former spouse] is to receive a portion of his naval
retirement pay” (quotation marks omitted)).
       Tarver raises an abundance of arguments in response, all of
which we have considered and found to be unpersuasive. We ad-
dress some of these arguments in more detail below.
       First, the underlying state court orders are sufficiently final
to apply Rooker-Feldman. See Nicholson v. Shafe, 558 F.3d 1266,
1277 (11th Cir. 2009) (stating that, for Rooker-Feldman to apply,
the state-court proceedings “must have ended” when the federal
action was filed). State proceedings confirming Tarver’s obligation
to pay under the divorce decree were finished well before this ac-
tion was filed. As we stated in the prior appeal, Rooker-Feldman
could be applied because Alabama appellate courts have repeatedly
affirmed the state trial court’s rulings enforcing the division of his
disability benefits. Tarver, 808 F. App’x at 754.
        Second, there is no exception to Rooker-Feldman for situa-
tions where a state court misapplies controlling federal law.
Rooker-Feldman recognizes that only the Supreme Court may “re-
view state court decisions for errors of federal law,” not district or
circuit courts. Wood v. Orange Cnty., 715 F.2d 1543, 1547 (11th
Cir. 1983); cf. Powell, 80 F.3d at 467 (“Even if the federal court col-
lateral attack on the state court judgment is premised on the un-
constitutionality of a federal statute, the Rooker–Feldman doctrine
still applies.”). An appeal with merit is still an appeal.
USCA11 Case: 21-13679        Date Filed: 09/22/2022     Page: 7 of 7




21-13679               Opinion of the Court                        7

       Third, Tarver has not identified a specific grant of jurisdic-
tion to federal courts to hear the kind of challenge he brings here.
See, e.g., Carmona v. Carmona, 603 F.3d 1041, 1051 (9th Cir. 2010)
(“Where Congress explicitly grants exclusive jurisdiction to federal
courts, Rooker-Feldman cannot bar collateral review of a state
court order in federal court.”). The statute cited by Tarver, 38
U.S.C. § 511(a), speaks to the authority of the Secretary of the De-
partment of Veterans Affairs over benefits decisions; it does not
grant any jurisdiction to federal courts.
       Fourth, Tarver did not raise any “independent claim” that
could evade the scope of Rooker-Feldman. See Behr, 8 F.4th at
1212 (stating that Rooker-Feldman does not block claims “if the
plaintiff presents some independent claim, albeit one that denies a
legal conclusion that a state court has reached”). He did not claim
that Susan engaged in any wrongful conduct apart from enforcing
the allegedly “void ab initio” judgment. Rather, he brought what
“amount[s] to a direct attack on the underlying state court deci-
sion[s].” Id. (quotation marks omitted).
       Finally, Tarver’s arguments based on policy concerns and
judicial economy are unavailing because we lack jurisdiction to
grant the relief he seeks. So even if we agreed with him on these
matters, it would not change the result in this case.
      For all these reasons, we affirm the district court’s dismissal
of Tarver’s complaint based on the Rooker-Feldman doctrine.
      AFFIRMED.